235 S.W.3d 71 (2007)
Darron FLEMMINGS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87886.
Missouri Court of Appeals, Eastern District, Division Two.
October 9, 2007.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joan E. Reed, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Movant, Darron Flemmings, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that his plea counsel coerced him into pleading guilty and therefore his pleas were not voluntarily and intelligently made.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).